DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is filed in response to the Appeal Brief dated April 27, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Bruce R. Needham (Reg. No. 56,421) on July 27, 2021.

Claims 1-15 and 17-21 (renumbered 1-20) are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER NOTES
4.	Claim 1 does not invoke 35 USC 112(f) because the modules “comprise one or more of hardware circuits, a programmable hardware device and executable code executing on a processor, wherein when said modules comprise executable code the apparatus further comprises the processor.”

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Bruce R. Needham (Reg. No. 56,421) on July 27, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claim 7 as follows:

END OF AMENDMENT

7. (Currently Amended) The apparatus of claim 5, wherein the one or more power efficiency characteristics comprise a VRD utilization, the VRD utilization determined based on a measurement of one or more of [[an]]the input voltage, [[an]]the output voltage, [[an]]the input current, and [[an]]the output current.

Allowable Subject Matter
7.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of selecting firmware based on efficiency scores (See Joshi et al. 20170031671), a voltage regulation device providing power in an electronic device (see Krieger et al. 20110078435), and a power efficiency for a voltage regulation device (see Janakiraman et al. 20050028017).  However, based on Applicant’s arguments and further search, Examiner has concluded that the specific claim limitations  “determines an efficiency score for a current firmware of a voltage regulation device ("VRD") located in an electronic device, the VRD providing power to components of the electronic 
	Claims 1, 18, and 20 are therefore allowed.  Claims 2-15, 17, and 19 are also allowed due to their respective dependence on allowable independent claims 1 and 18
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192